In a negligence action to recover damages for injuries to person and property sustained by plaintiff when his automobile struck the rear of defendant’s automobile while it was parked in the right lane of the southbound side of Cross Island Parkway in Queens County, the defendant appeals from a judgment of the Supreme Court, Queens County, entered June 23, 1961 upon the jury’s verdict after trial, in favor of plaintiff. Judgment affirmed, with costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.